DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
3. The instant Action is responsive to Applicant’s above Remarks and RCE filed 09/30/2021.
4. All rejections or objections previously made and not re-iterated here are hereby withdrawn.
5. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution histories of the instant and parent applications 14568605 (filed 04/10/2019, U.S. Patent 10261801 issued 04/16/2019);

Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 2-35 (renumbered to 1-34) are allowed. 
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
The allowable subject matter of patented parent application (14568605, U.S. Patent 10261801 issued) has been thoroughly reviewed.
The recited subject matters of the instant application was compared to the above allowable subject matter of the parent application.
It is revealed that the recited subject matter of the instant application is closely in parallel to the allowable subject matters of the patented parent application.
The application is mainly dedicated to causing the data processing application to be executed according to the selected mode to process the set of data. Over the full cycle of prosecution of the application, including non-final and final rejections. 
In the final office action of 04/07/2021, claims 2-5, 12-16, 23-27 and 34-35 were mainly rejected under 35 U.S.C. § 103 as being unpatentable over 
Hayasaka et al.: "STORAGE APPARATUS AND METHOD FOR CONTROLLING STORAGE APPARATUS", (U.S. Patent Application Publication US 20140122818 A1, filed October 31, 2012 and published May 1, 2014, hereafter "Hayasaka"), in view of
Meinig: "METHOD AND SYSTEM FOR IDENTIFICATION AND MAINTENANCE OF FAMILIES OF DATA RECORDS", (U.S. Patent Application Publication US 20030167253 A1, filed March 4, 2002 and published September 4, 2003), and further in view of
ROEHRIG et al.: "METHOD AND SYSTEM FOR MIGRATION OF PROCESSES IN HETEROGENEOUS COMPUTING ENVIRONMENTS", (U.S. Patent Application Publication US 20150301848 A1, filed October 18, 2013 and published October 22, 2015, hereafter "ROEHRIG").
With respect to the above rejections, in the Remarks filed 09/30/2021, the Applicant argued that “”The cited portions of Hayasaka, Meinig, and Roehrig, taken alone or in any proper combination, do not disclose or make obvious a method including, among other features, "selecting either (i) a first mode in which one or more running processes of the data processing application are used to process the set of data, in which the one or more running processes are running prior to selection of the second mode, or (ii) a second mode in which one or more new processes of the data processing application are started up following selection of the second mode," as recited in amended claim 2””.

A further review of the claimed subject matter that is specifically limited to causing the data processing application to be executed according to the selected mode to process the set of data, the Examiner was persuaded that the features identified in the subject matter, as highlighted below is distinct from prior art and allowable:
“receiving a request to process data records using a data processing application;
responsive to the received request, and based on at least a size of the set of data relative to a threshold size, 
selecting either (i) a first mode in which one or more running processes of the data processing application are used to process the set of data, 
in which the one or more running processes are running prior to selection of the
second mode, or 
(ii) a second mode in which one or more new processes of the data processing application are started up following selection of the second mode; and
causing the data processing application to be executed according to the selected mode to process the data records, including:
receiving the data records into the data processing application, the data records with fields including data,
responsive to selection of the first mode, processing the data of the one or more fields of the data records using the one or more running processes, 
code corresponding to the one or more running processes having been compiled prior to receiving the request to process the set of data,
responsive to selection of the second mode, compiling code corresponding to the one or more new processes and processing the data of the one or more fields of the data records using the one or more new processes, and
outputting output data records based on the processing, the output data records with fields including data”.

An update search on prior art in domains (PE2E, EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) has been conducted. The 

Claims (3-12), (14-23) and (25-34) are directly or indirectly dependent upon the independent claims 2, 13,  and 24, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 2-35 (renumbered to 1-34) are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 17, 2022